Election/Restrictions
The previous restriction filed on 1/12/22 is withdrawn as it was brought to the Examiner’s attention that this is a national stage PCT by Mr. Jonathan Rixen on 1/13/21. However, upon further evaluation, Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 2-10, 11-20, 22-26, 42-50, and 54-61, drawn to a system for communicating parameters based on unique identifying information on a chip electrode array circuit.
Group 2, claim(s) 28-37, drawn to a pressure responsive control system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature: 
Group 1’s special technical feature is transmitting information from the chip-electrode-array circuit to a computer server, wherein the transmitted information includes the unique identification number.
Group 2’s special technical feature is providing contact pressure related to a microcurrent stimulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        /Amanda K Hulbert/Primary Examiner, Art Unit 3792